Citation Nr: 1820048	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-18 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for Hepatitis C (HC).

2. Entitlement to service connection for chronic obstructive pulmonary disorder (COPD).

3. Entitlement to service connection for a low back disorder.

4. Entitlement to service connection for a bilateral ankle disorder.


REPRESENTATION

Appellant represented by:	Nicki Applefield, Esq.


ATTORNEY FOR THE BOARD

M. Sopko, Counsel


INTRODUCTION

The Veteran had active service from November 1972 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. Service caused the Veteran's HC.

2. Service did not cause the Veteran's COPD, low back disorder, or bilateral ankle disorder.


CONCLUSIONS OF LAW

1 The criteria for service connection for HC have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).

2. The criteria for service connection for COPD, a low back disorder, or a bilateral ankle disorder.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

The duty to assist provisions of the VCAA have been met.  While the claims file contains reports of post-service medical treatment, it does not contain the Veteran's service treatment records (STRs).  VA, in a January 2011 letter, notified the Veteran that the agency had exhausted all efforts to locate his STRs and considered them lost.  In such a case, VA has a heightened obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant. See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).

Additionally, VA has not examined the Veteran for any of the appellate issues.  VA must provide a medical examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision. McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C. § 5103A (d)(2) (2012); 38 C.F.R. § 3.159 (c)(4)(i) (2017).  Here, the Board finds examination is not necessary for it to evaluate the HC claim.  The Board also finds the Veteran has failed the second and third prongs for the COPD, low back, and bilateral ankle disorder claims, so examination is not required.

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103. 

Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

HC

The Veteran has HC.  This satisfies the first prong of a direct service-connection claim.  

As noted above, the Veteran's STRs are lost.  This means little, however, as the Veteran does not contend he had HC in service.  Instead, he contends that four experiences, individually or collectively, exposed him to contaminated blood, which in turn caused his HC.  These included "shared razors and contact with the blood of injured unit members, contact with unclean tattoo needles, and exposure to potentially contaminated air gun vaccine injections," as described in an October 2017 letter from the Veteran's attorney.  The Board finds the Veteran competent and credible to report his exposure in these instances.  Consequently, the Board finds the Veteran was likely exposed to contaminated blood, especially in the absence of contrary evidence.  This satisfies the second prong of a direct service-connection claim.

As noted above, VA did not examine the Veteran for compensation purposes.  The Veteran's attorney, in an October 2017 letter, cited two positive medical nexus letters linking the Veteran's HC to his military service.  These statements are probative yet lacking.  First, Dr. T.B. opined in September 2004 that the Veteran "had his [HC] for 30 years," i.e., from 1974.  This is one year after the Veteran separated from service.  However, Dr. T.B. did not explain why he concluded this.  Second, L.B. provided a positive nexus, but like Dr. T.B., she did not explain her conclusion either.  The undersigned would normally remand for a VA examination, but the undersigned recognizes the Veteran is being treated for terminal liver cancer.  The undersigned further notes that a DVD the Veteran submitted through counsel, which purportedly supports the nexus argument, is not of record.  Lastly, the undersigned acknowledges a June 2004 VA Fast Letter describing the relationship between "Jet Injectors and [HC] Infection."  Given all of the aforementioned circumstances and judicial economy, the Board is satisfied based on the evidence that the Veteran's HC is the result of his military service and further medical inquiry will not materially impact this claim.  This satisfies the third prong of a direct service-connection claim.

Based on the foregoing, the Veteran has met all three prongs of a direct service-connection claim.  The Board will grant the appeal.

COPD, Low Back Disorder, and Bilateral Ankle Disorder

The Veteran has each of the claimed disorders.  This satisfies the first prong of a direct service-connection claim.

The claims fail on the second prong of service connection.  As noted above, the Veteran's STRs are lost.  For these claims, as opposed to the HC, the Veteran did not explain in any filing the circumstances under which he injured himself.  He also declined to testify before the RO or Board.  Moreover, his attorney has, like the Veteran, focused exclusively on the HC claim.  As such, the Board finds the second prong is not met for any of the claimed disorders, and the appeal must fail.

Incidentally, the Board notes the Veteran, in a statement received in June 2011, expressly disclaimed that service caused the COPD - "I am not saying the COPD diagnosis is service related."


ORDER

Entitlement to service connection for Hepatitis C (HC) is granted.

Entitlement to service connection for chronic obstructive pulmonary disorder (COPD) is denied.

Entitlement to service connection for a low back disorder is denied.

Entitlement to service connection for a bilateral ankle disorder is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


